NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        NOV 2 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SERGIO TORRES SALINAS,                          No.    14-70211

                Petitioner,                     Agency No. A089-745-746

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 4, 2020**
                              Pasadena, California

Before: GOULD and IKUTA, Circuit Judges, and EZRA,*** District Judge.

      Sergio Torres Salinas (“Petitioner”) is a native and citizen of Mexico. He

petitions for review of an order of the Board of Immigration Appeals (“BIA”)

dismissing his appeal from the decision of an Immigration Judge (“IJ”) denying his


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
application for asylum, withholding of removal, and related relief under the

Convention Against Torture (“CAT”) and for cancellation of removal. Because

the petition for review was filed more than thirty (30) days after the BIA’s

decision, we dismiss the petition for lack of jurisdiction.

      Under Rule 25 of the Federal Rules of Appellate Procedure, a filing is not

timely unless the papers are filed with the clerk within the time allowed, which is

thirty days after the date of the final order according to 8 U.S.C. § 1252(b)(1). We

strictly construe this rule. See, e.g., Magtanong v. Gonzales, 494 F.3d 1190, 1191

(9th Cir. 2007) (per curiam). The court’s electronic filing system reflects that the

attempts made by Petitioner’s counsel to electronically file this petition for review

on January 18, 2014, and January 21, 2014, were unsuccessful as counsel failed to

complete the electronic filing process. As noted by the Sheviakov court, “a petition

for review is deemed filed not when mailed, but only when the clerk ‘receives’ it.”

Sheviakov v. I.N.S., 237 F.3d 1144, 1147 (9th Cir. 2001). Here, we did not receive

the petition until January 22, 2014, and thus, we do not have jurisdiction over the

petition for review.

      PETITION DISMISSED FOR LACK OF JURISDICTION.1



1
 After this case was submitted, Petitioner filed a motion to refer the case to
mediation or stay proceedings. (ECF No. 81.) The motion does not make a
sufficient showing to stay proceedings. Therefore, the request for a stay is
DENIED and the request to refer the case to mediation is deemed MOOT.

                                           2                                     14-70211